Citation Nr: 1722428	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for ulcer disease, evaluated as 10 percent disabling prior to June 30, 2016, and as 20 percent disabling on and after that date.

2.  Entitlement to a compensable rating for a keratectomy scar from pterygium surgery.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This rating decision continued a 10 percent rating for ulcer disease and a 0 percent (noncompensable) rating for a keratectomy scar.  A notice of disagreement was received in April 2011, a statement of the case was issued in October 2013, and a substantive appeal was received in October 2013.

In the course of this appeal, the San Juan RO increased the ulcer disease rating from 10 percent to 20 percent, effective June 30, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the electronic claims file (both Virtual VA and the Veterans Benefits Management System (VBMS)) reveals that medical treatment records were last added to the claims file in March 2010.  The October 2013 statement of the case lists among its evidence "Medical records from the San Juan VAMC, dated December of 1997 to September of 2010, viewed electronically."  Similarly, the September 2016 and October 2016 supplemental statements of the case both list "San Juan VA Medical Center Outpatient Treatment Records" among the relevant evidence, but no new medical evidence has been added to the claims file since the October 2013 statement of the case.  

The Board strongly suspects that the Veteran has sought VA medical treatment more recently than March 2010 and that there are VA medical records from such treatment.  While these records have likely been reviewed electronically by the ROs, the Board does not have access to the electronic medical records database.  These records need to be added to the Veteran's claims file in order to be reviewable by the Board.  For this reason, the Board finds it necessary to remand these claims in order to update the Veteran's electronic claims file.  Any VA medical records created since March 2010 should be added to the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2010) and associate these records with the claims file.  

2.  After the development requested above has been completed, and after any additional development deemed appropriate, readjudicate the issues on appeal, taking into consideration all evidence that is added to the claims file on remand.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




